 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          Case No. 1:18-po-00106-SAB

12                  Plaintiff,                          ORDER DISMISSING ACTION

13           v.

14   CELESTE M. FRIESEN,

15                  Defendant.

16

17          On November 15, 2018, Defendant Celeste M. Friesen received a deferred entry of

18 judgment for one year pursuant to 18 U.S.C. § 3607(a). December 18, 2019, the parties filed a

19 joint motion for withdrawal of the guilty plea and dismissal. The parties agree that the defendant
20 has successfully complied with the terms of her plea agreement.

21          Accordingly, it is HEREBY ORDERED that, pursuant to 18 U.S.C. § 3607(a), these

22 proceedings are DISMISSED and Defendant’s term of probation is DISCHARGED. Pursuant to

23 18 U.S.C. § 3607(b), the United States of America shall retain a nonpublic record of this matter.

24
     IT IS SO ORDERED.
25

26 Dated:     December 19, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
